PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/189,177
Filing Date: 22 Jun 2016
Appellant(s): Rosseland, Carola



__________________
James J. Napoli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
6.    Claims 19 and 21-34 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Patent 2016/150,936 in view of Rongen et al. (US 2009/0182022) and further in view of EP 2438819  and Holmeide et al. (US 2011/0166228).
WO 2016/150936 teaches the use of the claimed fatty acids and fatty acid ethyl esters at the claimed concentration of being between 15-100% or equal and more than 90%, which reads on the claimed 75% for the treatment of different conditions, such as hepatic conditions. See claims 14,15,16 and 36. The amount of EPA ethyl ester is taught to be 40% and the amount of DHA ethy ester is taught to be 34%, which equals 1.176, which is within the scope of the claimed range.  See claim 15. The amount of PCB is taught to be not higher than 0.5 ng/g. See claim 6. The fatty acid esters are taught to have marine origin and derived from fish oils. See claim 23. Rongen teaches the use of omega-3 fatty acids, such as EPA and DHA and their ethyl esters for the treatment of fatty liver and the conditions associated with that.  See Para [0007], [0009], [0024] and [0026]. The amounts and proportions of such components are taught in Para [0028]-[0031].  The use of ethyl ester of omega -3 fatty acids is taught in Para [0028].  Rongen teaches that the percentage of weight may be based on the free acid or ester forms, although, it is preferably based on the ethyl ester of omega-3 fatty acids. The 46% of EPA or ethyl ester equals to 460mg, and 38% DHA or ethyl ester, which is 380mg is taught in Para [0028]. The dosage form of 350 mg -10 grams is taught in Para [0030]. Different forms of oral dosage, such as beverage, capsule, liquid and gel is taught in Para [0032].  It would have been obvious to a person skilled in the art . 
(2) Response to Argument
Appellant’s arguments regarding WO ‘936 have been noted.   Appellant in his remarks argues that “ WO '936 recites a litany of uses for a purified PUFAs composition at page 14, line 35 - page 15, line 17, and at page 25, line 1 - page 26, line 11.  WO '936 further discloses that a PUFAs composition comprises PCB markers in overall concentration of less than or equal to 5.0 ng/g, preferably less than or equal to 0.5 ng/g (page 24, lines 4 and 5, and claim 7, page 42). The Examples in WO '936 exhibit a sum of PCB markers of 15 ng/g in Example 1 (page 28, lines 13 and 14) and 118 ng/g in Example 1C (page 34, lines 17 and 18) for the starting material. However, WO '936 fails to disclose the amount of PCB markers after purification”.    It is the examiner’s position that WO Patent in claim 7 teaches the PCB concentration preferably should not be higher than 0.5 ng/g, which reads on the amount of the claimed PCB, which is less than 0.7 ng/g.
Appellant in his remarks further argues that “The '022 publication discloses methods of treating liver conditions "such as NASH, liver inflammation, cirrhosis, and liver failure" (abstract and paragraphs [0007] and [0024]). The '022 publication discloses that either a PPAR agonist or Omega-3 fatty acids can be used in the method (paragraphs [0023] and [0024]). The '022 publication is limited to liver conditions in which the liver is inflamed or scarred. The '022 publication, at paragraph [0005], differentiates steatosis (NAFL) from steatohepatitis”.  It is the examiner’s position that Rongen teaches the use of the claimed fatty acids and their ethyl ester at the claimed concentrations for the treatment of conditions 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZOHREH A FAY/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615       

                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.